DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on December 21, 2020 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, “member ,and” should be changed to --member, and--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latimer, III et al. (US 2006/0202519 A1). Latimer, III discloses a vehicle rear structure, comprising: rear side members (e.g., 22) provided on both sides in a vehicle width direction in a vehicle rear and  by a fastening member 36 are provided, and on the upper plate, a fragile section (see the annotated figure below) is formed further forward than a center axis of the fastening member fastened to the rear fastening section. The rear side member has a hat sectional shape opened upward including the bottom plate, a pair (56 and 58) of the side plates, and a pair (60 and 62) of the upper plates, and in the pair of upper plates, a step structure (see the annotated figure below) is provided as the fragile section such that a ridgeline extended in the vehicle length direction is bent in a vehicle height direction.

    PNG
    media_image1.png
    553
    660
    media_image1.png
    Greyscale

Fig. 9 of Latimer, III (annotated)
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616